The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 20, 2015

                                      No. 04-15-00311-CR

                                    Rafael Tellez MENDEZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9933
                        Honorable Raymond Angelini, Judge Presiding

                                         ORDER
        The State’s brief was originally due to be filed on October 19, 2015. The State’s first
motion for extension of time was granted, extending the deadline for filing the brief to November
18, 2015. On November 19, 2015, the State filed a motion requesting an additional extension of
time to file the brief until December 18, 2015, for a total extension of sixty days. The motion is
GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE STATE WILL
BE GRANTED. The State’s brief must be filed by December 18, 2015.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court